Citation Nr: 1730329	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  07-06 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Sandra Booth, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his son







ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1947 to August 1948 and from October 1950 to July 1952.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO) that concluded new and material evidence had not been received to reopen the Veteran's claim for service connection for a left knee disability.  

In September 2007, the Veteran and his son testified at a Travel Board hearing held in Cleveland, Ohio, before a Veterans Law Judge.

The Board denied the claim in August 2008.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), and the Court in January 2010 granted a Joint Motion for Remand and vacated the Board's decision.  In June 2010, the Board found new and material evidence had been received and remanded the claim for additional development of the record.  

In September 2015, the Board denied the claim of entitlement to service connection for a left knee disorder.  The Veteran appealed to the Court, and the Court in July 2016 granted a Joint Motion for Remand and vacated the Board's decision.


FINDING OF FACT

On June 19, 2017, the Department of Veterans Affairs received notice that the Veteran died in May 2017.




CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  


ORDER

The appeal is dismissed.



		
S. HENEKS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


